Citation Nr: 0941255	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for mental and 
emotional disorders secondary to residuals of a bilateral 
mammectomy.

2.  Entitlement to a compensable rating for scar residuals of 
a bilateral mammectomy.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
January 1979.  He subsequently served in the Army National 
Guard and the Army Reserves.

These matters are on appeal to the Board of Veterans' Appeal 
(Board) from a January 2004 rating decision by which the RO 
denied entitlement to the benefits sought herein.  

In a November 2007 decision, the Board denied the claims.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2008 Joint Motion for Remand, the Veteran's attorney 
and VA's General Counsel argued that a remand to the Board 
was necessary due to procedural and other errors committed by 
the Board.  In an Order dated in December 2008, the Court 
granted the motion.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In the November 2008 Joint Motion for Remanded, the parties 
argued that medical records potentially applicable to the 
Veteran's service connection claim had to be secured.  The 
Veteran had completed an "Authorization and Consent to 
Release Information to the Department of Veterans Affairs" 
identifying a court-ordered drug treatment program he 
attended in 1986 and 1987.  The parties agreed that 
reasonable efforts had to be made to obtain these records.  
As such, the RO must make efforts to obtain these records and 
document such efforts in the event that the records cannot be 
secured.
Regarding the increased rating issue, the Board, according to 
the parties to the Joint Motion for Remand, failed to 
consider potentially applicable diagnostic codes other than 
those related to conditions of the skin.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (the Board must consider 
the possibility of a higher rating under any potentially 
applicable diagnostic code).  The Board must, therefore, 
consider the possibility of a higher rating under any other 
potentially applicable diagnostic code to include 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (Breast, surgery of).  Before 
considering entitlement to an increased rating, the Board is 
of the opinion that because the Veteran's disability has not 
been comprehensively evaluated in many years, an examination 
to assess the current severity of the service-connected 
disability must be scheduled.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's statutory duty to assist includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one). 

The Veteran is incarcerated.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, because such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  While VA does not have the authority under 38 
U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends to 
arranging for adequate evaluation within the prison facility.

Finally, the Board observes that the Veteran must be provided 
updated notice pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because notice consistent 
with Dingess was not provided as applicable to the claims 
herein, an amended VCAA notice should be sent to the Veteran.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Send the Veteran an amended VCAA 
notice that includes the types of 
information mandated by the Court is 
Dingess.

2.  Make reasonable efforts to secure 
medical records pertinent to the Veteran's 
court-ordered drug treatment program 
attended in 1986 and 1987.  In the event 
that the RO's attempts to obtain these 
records are futile, the RO must document 
its efforts to secure the records and 
communicate any unsuccessful search to the 
Veteran.  

3.  To the extent practicable, schedule a 
VA medical examination to be held at the 
VA medical facility closest to the place 
of the Veteran's incarceration.  
Otherwise, make arrangements to have the 
examination conducted at the place of the 
Veteran's incarceration.  The examiner is 
to assess the current severity of the 
Veteran's service-connected residuals of a 
bilateral mammectomy.  All symptoms and 
manifestations associated with the 
service-connected disability should be 
listed and described in detail.  Mental 
health consequences of the surgery should 
be documented if applicable.  The examiner 
should review pertinent documents in the 
claims file in conjunction with the 
examination, and the examination report 
should indicate whether such a review took 
place.  A rationale for all opinions and 
conclusions should be provided.  

4.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied or are not granted to the fullest 
extent possible in the case of the 
increased rating claim (see AB v. Brown, 6 
Vet. App. 35, 38 (1993) (holding that a 
decision awarding a higher rating, but 
less that the maximum available benefit, 
does not abrogate the pending appeal)), 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


